The Honorable Jimmy Jeffress State Representative P.O. Box 1695 Crossett, Arkansas 71635-1695
Dear Representative Jeffress:
This is in response to your request for an opinion on the following question:
  Under current Arkansas law, would it be permissible for a local Board of Education to adopt as part of their personnel policies for certified employees permission for husbands and wives (who are both employed by that district) to share their sick leave? For example, could a wife who has used all of her sick leave be allowed to use any of her husband's sick leave?
In my opinion a local school district board of directors is given wide latitude over policies affecting sick leave, and absent some unconstitutional aspect of a particular policy, it is my opinion that a local district has the authority you describe.
The sick leave of certified employees of local school districts is governed by A.C.A. §§ 6-17-1201 to -1209 (Repl. 1993). It provides that each school district shall adopt written policies for the administration of sick leave, and that these policies shall be a part of the personnel policies of each district. The subchapter establishes minimum amounts of leave to be afforded certified personnel, but provides in section6-17-1208 that:
  The number of days of sick leave provided by this subchapter are minimums only, and nothing in this subchapter shall prohibit any school district from providing more days of sick leave or from having a more liberal policy for the administration of sick leave, including, but not limited to, the establishment of sick leave pools or banks.
It is my opinion that the authority of school districts to "have[e] a more liberal policy for the administration of sick leave," and the authority to establish "sick leave pools" or "banks," is broad enough to include the promulgation of a policy with the purpose you describe. This conclusion assumes, however, that any policy actually adopted meets constitutional standards.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh